Citation Nr: 0001849	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for a left (minor) 
shoulder disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to a rating 
in excess of 20 percent for his service-connected left 
shoulder disability.

In July 1998, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  In January 
1999, the Board remanded the veteran's case to the RO for 
further evidentiary development.  The requested development 
was completed, and in September 1999, the RO issued a 
Supplemental Statement of the Case in which it continued to 
deny the veteran's claim of entitlement to an increased 
rating for his service-connected left shoulder disability.  
Thereafter, the claims folder was returned to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disorder is 
manifested by degenerative arthritis with limitation of 
motion midway between the side and shoulder level, and 
impairment of the humerus with malunion deformity.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
shoulder disability so as to render impractical the 
application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for separate disability evaluations of 20 
percent each for degenerative arthritis with limitation of 
motion midway between the side and shoulder level and 
impairment of the humerus with malunion deformity have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5201, 5202 (1999).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for a left 
shoulder disorder is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  As noted above, this case 
was remanded by the Board in January 1999 for additional 
evidentiary development, which was completed by the RO.  
There is now ample medical and other evidence of record, the 
veteran has been provided with a recent VA examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).


Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under Diagnostic Code 5202, impairment of the humerus of the 
minor extremity with malunion deformity (either moderate or 
marked) warrants a 20 percent evaluation.  Recurrent 
dislocations of the scapulohumeral joint with either 
infrequent episodes and guarding of movement only at the 
shoulder level, or with frequent episodes and guarding of all 
arm movements warrants a 20 percent evaluation.  Fibrous 
union warrants a 40 percent evaluation.  Nonunion of the 
humerus (false flail joint) warrants a 50 percent evaluation.  
Loss of the humerus head (flail shoulder) warrants a 70 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (1999); Fanning v. Brown, 
4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See also 38 C.F.R. § 4.25 (1999).

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is non compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5202, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In July 1996, a VA orthopedic examination was conducted.  The 
veteran reported that he had originally had an acute 
dislocation of his left shoulder while he was serving in 
Korea in 1953.  He indicated that following his discharge, he 
continued to experience spontaneous dislocations in 1955 and 
1956.  The veteran reported that he then had corrective 
surgery in 1956 and has not had a dislocation since.  He 
further reported that although he had not had any more 
dislocations, he has since experienced increasing pain and 
reduced ability in his left shoulder, including difficulty 
moving his shoulder and raising his arm.  The veteran 
indicated that if he raised his arm up he would feel like his 
arm was locking, and would have to use his right hand to 
bring his left arm down.  He stated that because he was right 
handed he was able to maintain fairly good employment, 
although now that he was unable to lift his arm up to 
shoulder level, he could no longer do the mechanical work he 
did in the past and had become unemployed.

Upon examination of the veteran's left shoulder, the VA 
examiner noted that range of motion testing revealed forward 
elevation to 100 degrees, abduction to 75 degrees, external 
rotation to 60 degrees, and internal rotation to 65 degrees.  
The VA examiner concluded that up and down motion was very 
difficult for the veteran and that there was definite 
crepitus.  The VA examiner reportedly reviewed x-rays of the 
veteran's left shoulder that were taken in August 1995, which 
had revealed degenerative changes and marked narrowing of the 
joint space, especially inferiorly.  The August 1995 x-rays 
also reportedly revealed a large calcified and possibly 
ossified loose body in the joint space of the left shoulder 
just inferior to the head of the humerus.  The July 1996 VA 
examiner diagnosed the veteran with severe degenerative 
arthritis of the left shoulder with a greater than 60 percent 
loss of range of motion in the left shoulder.

X-rays of the left shoulder taken in July 1996 reportedly 
revealed prominent degenerative changes with glenohumeral 
joint narrowing and osteophyte formation.  A chondroid 
appearing density was noted to be present within the axillary 
recess region measuring 2 cm. in diameter.  The VA 
radiologist noted an impression of degenerative changes to 
the left shoulder, with probable loose body.

In November 1996, the veteran was examined by Dr. R.P., a 
private physician.  The veteran reported that he was 
experiencing worsening pain, stiffness, and weakness in his 
left shoulder.  He also reported a "grating/burning" 
sensation in his shoulder, as well as decreased range of 
motion and a "global pain" within his shoulder all of the 
time.  When his left shoulder symptoms worsened, the veteran 
reported that he often felt a tingling and swelling sensation 
in his left hand.  He indicated that he had retired from his 
job as a civilian boiler equipment mechanic at Malmstrom Air 
Force Base one year before.  The veteran stated that after he 
had undergone neck surgery four years before, his job 
description stayed the same even though he did primarily 
clerical work from that point on.  

Upon examination, Dr. R.P. noted mild crepitation on range of 
motion, with no evidence of instability or subluxation.  
Maximum flexion was noted to be to 82 degrees, maximum 
extension to 24 degrees, maximum adduction to 43 degrees, 
maximum abduction to 56 degrees, maximum internal rotation to 
42 degrees, and maximum angle of external rotation to 50 
degrees.  Neurological examination of the left shoulder 
reportedly revealed no sensory deficits and reflexes 1+/4 in 
triceps, biceps, and brachioradialis tendons, without clonus.  
Dr. R.P. found significant weakness on range of motion 
testing against resistance.  X-rays taken in October 1996 
reportedly revealed severe degenerative joint disease of the 
glenohumeral joint, with no more than 1 mm. of cartilage of 
the joint in places.  Dr. R.P. noted an impression of left 
shoulder pain, secondary to old anterior dislocation of the 
shoulder, now with a significant component of degenerative 
joint disease, as well as myofascial shoulder pain.

In a Substantive Appeal (VA Form 9) submitted in May 1997, 
the veteran contended that he should be rated at 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  He also 
contended the medical evidence of record demonstrated 
considerable pain on motion, which should warrant 
consideration of 38 C.F.R. § 4.45.

In July 1998, the veteran was provided with a personal 
hearing before the undersigned member of the Board.  The 
veteran testified that he experienced a constant, nagging 
pain in his left shoulder that was similar to the type of 
pain experienced with recurring headaches.  The veteran 
indicated that he was currently being treated by medication 
for the pain and that the doctors he had seen all told him 
that there was nothing more that could be done.  The veteran 
stated that he had been told that the next step would be 
surgery, but that the doctors all advised him to stay away 
from that because such surgery was often not that successful.

As noted above, this case was remanded by the Board in 
January 1999 for further evidentiary development.  In 
accordance with the Board's remand instructions, the RO 
issued a letter to the veteran requesting that he identify 
any additional VA or non-VA medical treatment received for 
his left shoulder disability.  In March 1999, in response to 
the RO's request, the veteran submitted a copy of his July 
1996 VA examination report.  No additional VA or non-VA 
treatment records were identified by the veteran.

In August 1999, the veteran was provided with an independent 
medical examination by Dr. G.R., a private physician.  
Examination revealed the veteran to be male in mild 
discomfort, secondary to his left shoulder pain.  Dr. G.R. 
noted that the veteran had difficulty removing his button 
down shirt with obvious limitations to range of motion in his 
left shoulder.  Specific tenderness was found over the 
anterior aspect of the left shoulder at the long head of the 
biceps muscle insertion, and additional tenderness was noted 
directly over the AC joint and over the distal clavicle.  
Dr. G.R. found that crepitus was present throughout the arc 
of motion from 0 to 80 degrees forward elevation, but that no 
soft tissue swelling or induration was present.  Forward 
elevation was noted to be to 70 degrees, extension to 20 
degrees, abduction to 45 degrees, adduction to 40 degrees, 
internal rotation was approximately 40 to 45 degrees, and 
external rotation was noted to be to 40 degrees.  Examination 
of the left upper extremity reportedly revealed normal muscle 
tone and muscle strength, with normal range of motion in the 
left wrist.  Neurological examination reportedly revealed no 
focal deficits.

Dr. G.R. concluded that the veteran had advanced degenerative 
joint disease of the left shoulder, which occurred as a 
direct result of his service-connected left shoulder 
disability.  Dr. G.R. indicated that the initial anterior 
dislocation with subsequent dislocations and open reduction 
produced an advanced and accelerated degenerative disease of 
the glenohumeral joint.  Dr. G.R. further concluded that the 
current clinical findings were significant for loss of motion 
in the left shoulder, which appeared to have become 
progressive based upon comparison with previous evaluations.  
Significant functional limitations were noted, with an 
inability to raise the left arm above a shoulder height 
position.  The veteran reportedly described functional loss 
of activities of daily living as well as an inability to 
function at recreation and hobby activities.  Dr. G.R. found 
that an increase in the veteran's degenerative arthritis was 
evident since his last examination. 

Analysis

The veteran's left shoulder disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5202, for impairment of the humerus of the minor extremity 
with malunion deformity (either moderate or marked).  The 
evidence of record shows that the veteran is right hand 
dominant [July 1998 hearing transcript, page 5].  Thus, his 
left shoulder is considered to be the minor extremity for 
rating purposes.  38 C.F.R. § 4.69 (1999).

After reviewing the record, the Board believes that the 
preponderance of the evidence is against an increased rating 
under the criteria of Diagnostic Code 5202.  In order to 
warrant a higher evaluation under Diagnostic Code 5202, the 
veteran's left shoulder disability would have to be 
characterized by fibrous union, nonunion of the humerus 
(false flail joint), or loss of the humerus head (flail 
shoulder).  In this case, there is no indication that the 
veteran has ever experienced these conditions, and during no 
physical examination have these conditions ever been found.  
The currently assigned evaluation is the maximum schedular 
rating available for impairment of the humerus without 
evidence of fibrous union, nonunion, or loss of the humerus 
head.  In light of the absence of any indication of these 
conditions in the veteran's left shoulder, the Board finds 
that the preponderance of the evidence is against an 
increased rating under Diagnostic Code 5202.

The Board notes that x-rays of the veteran's left shoulder 
have repeatedly revealed evidence of degenerative joint 
disease in the glenohumeral joint, which both Drs. R.P. and 
G.R. found to be attributable to his service-connected left 
shoulder injury.  Pursuant to  Esteban, 6 Vet. App. at 262, 
separate evaluations for distinct disabilities resulting from 
the same injury can be assigned so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  As discussed 
above, the veteran's left shoulder disorder is currently 
rated under Diagnostic Code 5202, which provides for 
evaluation of impairment of the humerus without reference to 
limitation of motion.  The terms of Diagnostic Code 5003, on 
the other hand, refer specifically to x-ray findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.)."  
In a precedent opinion, the General Counsel concluded that 
the reference to "DC 5200 etc." associates Diagnostic Code 
5003 with the diagnostic codes involving limitation of 
motion.  See VAOPGCPREC 23-97.  Since Diagnostic Code 5202 is 
not among those codes, the Board finds that it is not thereby 
associated with Diagnostic Code 5003.  See also Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

Therefore, because the veteran's left shoulder disorder is 
manifested by additional disability, in this case 
degenerative joint disease, the Board believes that a 
separate disability rating is warranted for the veteran's 
degenerative arthritis.  Thus, the Board will proceed to 
separately evaluate the veteran's degenerative arthritis 
under Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis when 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this case, the 
appropriate code for the specific joint involved is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, which pertains to limitation 
of motion of the arm.  Under Diagnostic Code 5201, limitation 
of motion of the minor extremity midway between the side and 
shoulder level or at the shoulder level warrants a 20 percent 
evaluation.  Limitation of motion of the minor extremity to 
25 degrees from the side warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of 
motion for the shoulder is defined as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I (1999).

The veteran's November 1996 and August 1999 physical 
examinations both revealed abduction limited to 43 or 45 
degrees, and internal rotation limited to between 40 and 45 
degrees.  The Board believes that this is consistent with a 
disability rating of 20 percent under Diagnostic Code 5201 
for limitation of motion of the minor extremity midway 
between the side and shoulder level.  Although the veteran's 
July 1996 VA examination revealed substantially less 
limitation of motion in his left shoulder, the Board finds 
the veteran's most recent examinations to be more probative 
in determining the present severity of the his degenerative 
arthritis, particularly in light of Dr. G.R. finding that the 
veteran's condition was progressively worsening.  See 
Francisco, 7 Vet. App. at 58.  Therefore, because limitation 
of motion of the minor extremity has been demonstrated midway 
between the side and shoulder level, the Board finds that a 
disability rating of 20 percent is warranted for the 
veteran's degenerative arthritis under Diagnostic Codes 5003 
and 5201.

Furthermore, the Board believes that the preponderance of the 
evidence is against a higher evaluation under this code, as 
there is no indication that the veteran experience limitation 
of motion of the minor extremity to 25 degrees from the side 
so as to warrant a 30 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5201.

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, and 
has determined that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  Although the veteran has consistently 
reported progressively worsening pain on motion, the Board 
notes that he has already been assigned a 20 percent 
disability evaluation for the limitation of motion and 
painful motion associated with degenerative arthritis of the 
left shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5201.  Diagnostic Code 5003 specifically considers 
findings such as swelling and painful motion in its criteria.  
In addition, the Board notes that the veteran has also been 
assigned a 20 percent rating under Diagnostic Code 5202, and 
the Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5202, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the September 1996 
Statement of the Case that an extraschedular evaluation was 
not warranted for the veteran's service-connected disability.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

After reviewing the records, the Board finds that the 
evidence in this case does not demonstrate that the veteran's 
service-connected left shoulder markedly interferes with his 
ability to maintain employment.  The Board recognizes that 
the veteran, now age 69, reported during his July 1996 VA 
examination that he could no longer do the mechanical work 
that he did in the past due to his left shoulder disability, 
and that he had consequently become unemployed.  However, 
during his November 1996 examination, the veteran reported 
that he had stopped doing such mechanical work four years 
before after undergoing neck surgery.  He indicated that 
although he maintained the job title of mechanic, he was 
doing primarily clerical work until he chose to retire one 
year ago.  Additionally, although Dr. G.R. found that the 
veteran had experienced significant functional loss of 
activities of daily living and an inability to function at 
recreation and hobby activities, Dr. G.R. appears to be 
specifically referring activities such as household chores, 
and hobbies such as golf and racquetball.  Dr. G.R. never 
indicated that the veteran was unable to continue the 
clerical work that he had done for his last several years of 
employment, and the veteran himself has never alleged that 
such was the case.

The Board also finds that the record does not demonstrate 
that the veteran has required frequent periods of 
hospitalizations so as to render impractical the  application 
of the regular schedular standards.  In fact, there is no 
indication in the record that the veteran has required 
hospitalization due to his left shoulder since his corrective 
surgery in 1956.  Although the veteran has reported that he 
underwent neck surgery several years ago, there is no 
indication that this was in any way related to the veteran's 
left shoulder disorder.  The Board notes that the veteran has 
reported on several occasions that his left shoulder 
disability has been treated only through medications, and 
that he has been specifically advised not to undergo surgery 
for his shoulder.

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Separate disability evaluations of 20 percent under 
38 U.S.C.A. § 4.71a, Diagnostic Code 5202 and 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for the 
veteran's service-connected left shoulder disorder are 
granted, subject to the regulations governing the payment of 
monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

